Elias E. Robledo, /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 13, 2014

                                      No. 04-14-00195-CV

           RJ MERIDIAN CARE OF ALICE, LTD. a/k/a Meridian Care of Alice,
                                 Appellant

                                                v.

     Elias ROBLEDO and Eleal E. Robledo, Individually and as Heirs/Administrators and
             Representatives of The Estate of Adelaida Ortiz Robledo, Deceased,
                                         Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 13-07-52422-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
       Appellees have filed a motion for a thirty-day extension of time to file their brief in this
accelerated appeal. We grant the motion in part and order appellees’ brief due May 22, 2014.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court